          Case 1:19-cv-02254-RC Document 17 Filed 07/08/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 CITIZENS FOR RESPONSIBILITY AND                   )
 ETHICS IN WASHINGTON,                             )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )           Civil Action No. 19-2254 (RC)
                                                   )
 U.S. DEPARTMENT OF HEALTH &                       )
 HUMAN SERVICES,                                   )
                                                   )
                Defendant.                         )
                                                   )

                              STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this action hereby

stipulate to dismiss this action with prejudice pursuant to the parties’ settlement agreement

executed in connection with this matter.

 Dated: July 8, 2020                                   Respectfully submitted,

 /s/ Nikhel S. Sus (By Permission)                     MICHAEL R. SHERWIN
 Nikhel S. Sus, D.C. Bar No. 1017937                   Acting United States Attorney
 Anne L. Weismann, D.C. Bar. No. 298190
 Citizens for Responsibility and                       DANIEL F. VAN HORN, D.C. Bar No. 924092
 Ethics in Washington                                  Chief, Civil Division
 1101 K St. NW, Suite 201
 Washington, D.C. 20005                         By: /s/ Robert A. Caplen
 Telephone: (202) 408-5565                          Robert A. Caplen, D.C. Bar No. 501480
 Fax: (202) 588-5020                                Assistant United States Attorney
 nsus@citizensforethics.org                         555 Fourth Street, N.W.
 aweismann@citizensforethics.org                    Washington, D.C. 20530
                                                    (202) 252-2523
 Counsel for Plaintiff                              robert.caplen@usdoj.gov

                                                       Counsel for Defendant
